Citation Nr: 0116100	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  98-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran completed an appeal of a March 1996 RO denial of 
an increased rating for a left shoulder disability.  By 
rating action in June 1996 the RO again denied the veteran's 
claim for an increased rating for residuals of a shell 
fragment wound to the left shoulder, as well as deferred 
adjudication of the veteran's claim for an increased rating 
for a left wrist disability, and denied the veteran's claim 
for a total rating based on individual unemployability due to 
service connected disability.  By rating action in October 
1996, the RO denied entitlement to an increased rating for 
residuals of shell fragment wounds of the left wrist, left 
forearm, left hand and right leg.  By rating action in 
November 1996, the veteran was granted a total rating for 
compensation purposes based on individual unemployability.  
In November 1996, the veteran submitted a statement 
requesting that his increased rating appeals with regard to 
shell fragment wound disabilities be withdrawn.  At a March 
2001 hearing before the undersigned member of the Board the 
veteran confirmed that he wished to withdraw the increased 
rating appeals.  Accordingly, only the veteran's special 
monthly compensation claim is currently before the Board.


FINDING OF FACT

The remaining function of the veteran's left hand is more 
than the function that would be afforded by an amputation at 
the site of election below the elbow with suitable 
prosthesis.



CONCLUSION OF LAW

The criteria for an award of special monthly compensation for 
loss of use of the left hand are not met.  38 U.S.C.A. 
§ 1114(k) (West 1991 and Supp. 2000); 38 C.F.R. §§ 
3.350(a)(2), 4.63 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations regarding the claim for 
special monthly compensation based on loss of use of a hand.  
The Board concludes that the discussions in the rating 
decision, statement of the case, and letters have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

In pertinent part, the veteran has service connection 
established, and a 30 percent rating in effect, for residuals 
of a shell fragment wound to the left shoulder, Muscle Group 
I.  He also has service connection established, and a 20 
percent rating in effect, for residuals of a shell fragment 
wound to the left thumb, with amputation of the distal 
phalanx and a tender stump.  Additionally, service connection 
has been established for residuals of shell fragment wounds 
of the left forearm, left wrist, and right leg, rated 
noncompensable.  The veteran has had a total rating based on 
individual unemployability due to service-connected 
disability in effect from February 1996.  He filed a claim in 
April 1997 seeking entitlement to special monthly 
compensation for loss of use of the left hand.

VA medical records dated from February 1996 to May 1998 
indicate occasional complaints of wrist pain.  The veteran 
underwent surgery of the left wrist in April 1997 and 
December 1997.  

At a personal hearing before a hearing officer held at the RO 
in January 1999, the veteran testified that three bones in 
his left wrist had been fused to alleviate pain.  The veteran 
reported that he had limited motion of the left wrist and 
left fingers.  He also reported that his left wrist had 
gotten smaller over time.

An April 1999 VA examination report does not include 
examination of the left forearm, wrist or hand due to recent 
left wrist surgery.

On VA examination in December 1999, it was reported that the 
veteran had received a shell fragment wound to the left 
wrist, left forearm, head and shoulder in Korea.  The 
examiner noted that the veteran had had multiple operations 
on the left basal thumb joint and left wrist for surgical 
debridement and attempted partial fusion of that area.  He 
also had a partial amputation of his left thumb with his 
original injury.  The examiner noted that the veteran had 
arthritic changes and might need further fusion, but the 
veteran did not desire to do that presently.  The veteran 
complained of pain, stiffness, fatigability, and lack of 
endurance with the left shoulder, left wrist and left hand.  
The veteran reported that he was able to do normal daily 
activities.  The veteran stated that he wore a brace on the 
left wrist at times.  He reported that weather changes 
bothered and aggravated his left wrist.  He asserted that 
heavy use bothered and aggravated his left wrist.  Otherwise 
it was a chronic problem with no specific flare-ups.  
Examination of the left shoulder revealed flexion to 130 
degrees actively, abduction to 110 degrees, and passive 
external and internal rotation to 80 degrees.  There was some 
aching pain and tenderness with motion of the left shoulder 
throughout the range of motion.  Examination of the left 
forearm, wrist and hand showed some aching, pain and 
tenderness over the wrist and pain with wrist motion.  It was 
clinically noted that the veteran had good grip, grasp and 
dexterity of the left hand.  The veteran had a partial 
amputation of the tip of his left thumb.  The veteran could 
dorsiflex the left wrist 30 degrees.  Palmar flexion was 15 
degrees.  Radial and ulnar deviation of the left wrist was 10 
degrees with pain.  The diagnoses included residual shell 
fragment wounds to the left forearm, wrist and hand, 
including partial amputation of the tip of the left thumb and 
partial fusion of the left wrist.  The examiner summarized 
that the veteran had residual problems from left shoulder 
surgery and left thumb and wrist surgery, with attempted 
fusions which limited the endurance and limited heavy use of 
the left wrist, hand and shoulder.

At a personal hearing before the undersigned member of the 
Board held at the RO in March 2001, the veteran testified 
that he had trouble grasping things with his left hand.  He 
stated that he avoided picking up utensils or a glass of 
water with his left hand because he might drop them.  The 
veteran pointed out that his left hand, wrist and forearm 
were smaller than his right forearm wrist and hand.  The 
veteran indicated that he used a TENS unit for treatment of 
pain in his back, left shoulder and left arm.  The veteran 
stated that he did not get any treatment from private 
physicians, that all his treatment for his left upper 
extremity was from VA.  He stated that he had problems 
holding on to things at times and had pain in his left hand 
across the wrist.  The veteran testified that he had a left 
wrist brace which he wore when he needed to lift anything 
heavy.  He reported that he had limited motion of the left 
wrist.  The veteran testified that he had trouble signing his 
name with his left hand and that he could not write very 
clearly.  He stated that he could pick up a quarter or a 
nickel with his left hand, but was not able to pick up a dime 
or a penny with his left hand.

In determining the veteran's entitlement to special monthly 
compensation for loss of use of the left hand, the Board must 
consider the medical evidence concerning the current 
impairment of his left hand in light of the controlling laws 
and regulations governing entitlement to such additional 
benefits.  The criteria for entitlement to additional monthly 
compensation for loss of use of a hand are very specific and 
are set forth in the provisions of 38 U.S.C.A. § 1114(k).  
Loss of use of a hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  Complete ankylosis of two 
major joints of an upper extremity will be taken as loss of 
use of the hand.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The medical evidence shows that while the veteran has 
significant limitations resulting from his service-connected 
left arm and hand disabilities, he is still able to perform 
many functions using his left arm and hand.  He can move his 
arm at the shoulder, elbow, and wrist.  The examiner who 
performed the most recent VA examination in December 1999 
noted that the veteran had good grip, grasp and dexterity of 
the left hand.  He further noted that the veteran had some 
motion of the left wrist, though there was some aching, pain 
and tenderness with wrist motion.  

In addition, the veteran's medical records and his hearing 
testimony show that, although the veteran has definite 
disability of the left wrist and hand, he is able to sign his 
name and lift objects with that hand.

Thus, the Board concludes that there is no objective evidence 
of functional loss of the left hand or arm that would equate 
to the functional level of an amputation stump with 
prosthesis.  Further there is no medical evidence that he has 
complete ankylosis of two major joints of the left upper 
extremity.  Therefore, the Board concludes that the 
preponderance of the evidence is against entitlement to 
special monthly compensation for the loss of use of the left 
hand.  38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a)(2), 4.63. 


ORDER

Entitlement to special monthly compensation based on loss of 
use of the left hand is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

